 

Exhibit 10.11

EPIZYME, INC.

Severance and Change in Control Plan

(as amended through January 24, 2019)

Section I: Establishment and Purpose of Plan

Epizyme, Inc. (the “Company”) hereby establishes an unfunded Severance and
Change in Control Plan (the “Plan”), which is intended to be a welfare benefit
plan within the meaning of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan is in effect for all
employees (the “Participants” as defined below).  This document is intended to
serve as the plan document and the summary plan description of the Plan.

Section II: Definitions

For purposes of this Plan:

“Participant” means:

(a) the Chief Executive Officer of the Company; (b) all C-level executives and
Executive Vice Presidents of the Company (each, a “Senior Executive”); (c) all
Senior Vice Presidents of the Company; (d) all Vice Presidents of the Company
and (e) such other employees who are designated by the Board or an authorized
committee thereof to be Participants for purposes of this Plan.  Any individual
who is a Participant immediately prior to a Change in Control shall remain a
Participant for the twelve (12) month period immediately following the Change in
Control, notwithstanding (without limitation) any subsequent changes to such
individual’s position.

“Cause” means any of the following:

(a) with respect to a termination prior to or more than twelve (12) months
following a Change in Control, (I) a Participant’s conviction of, or plea of
guilty or nolo contendere to, any crime involving dishonesty or moral turpitude
or any felony; or (II) a good faith finding by the Company that the Participant
has (i) engaged in dishonesty, willful misconduct or gross negligence, (ii)
breached or threatened to breach the terms of any restrictive covenants or
confidentiality agreement or any similar agreement with the Company, (iii)
violated Company policies or procedures, and/or (iv) failed to perform his or
her assigned duties to the Company’s satisfaction, following notice of such
failure by the Company and a period of 15 days to cure; or

(b) with respect to a termination upon or during the twelve (12) month period
following a Change in Control (i) the Participant’s conviction of, or plea of
guilty or nolo contendere to, any felony; (ii) the willful and continued failure
by the Participant (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness) to perform substantially the
duties and

1

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

responsibilities of the Participant’s position after a written demand for
substantial performance (providing a period of 15 days to cure) is delivered to
the Participant by the Company; (iii) the material breach by the Participant of
the terms of any restrictive covenants or confidentiality agreement with the
Company; or (iv) the willful engaging by the Participant in fraud or dishonesty
which is demonstrably and materially injurious to the Company or its reputation,
monetarily or otherwise.  No act, or failure to act, on the Participant’s part
shall be deemed “willful” unless committed or omitted by the Participant in bad
faith and without reasonable belief that the Participant’s act or failure to act
was in, or not opposed to, the best interest of the Company.    

“Change in Control” means any of the following:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) more than 50% of either (x)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection any acquisition directly from the Company will
not be a Change in Control, nor will any acquisition by any individual, entity,
or group pursuant to a Business Combination (as defined below) that complies
with the Exception to clause (ii) of this definition;

(ii) the consummation of (a) a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a subsidiary of the
Company or (b) a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), unless, in the case of a
clause (a) Business Combination, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include a corporation that as a result of such
transaction owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, immediately prior to such
Business Combination (the “Exception”); or

2

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

(iii) the liquidation or dissolution of the Company; provided that, where
required to avoid additional taxation under Section 409A, the event that occurs
must also be a “change in the ownership or effective control of a corporation,
or a change in the ownership of a substantial portion of the assets of a
corporation” as defined in Treasury Reg. § 1.409A-3(i)(5).

“Good Reason” means the occurrence, without the Participant’s prior written
consent, of any of the following events:

(i) a material reduction in the Participant’s authority, duties, or
responsibilities; (ii) the relocation of the principal place at which the
Participant provides services to the Company by at least 30 miles and to a
location such that his or her daily commuting distance is increased; or (iii) a
material reduction of the Participant’s base salary.

No resignation will be treated as a resignation for Good Reason unless (x) the
Participant has given written notice to the Company of his or her intention to
terminate his or her employment for Good Reason, describing the grounds for such
action, no later than 90 days after the first occurrence of such circumstances,
(y) the Participant has provided the Company with at least 30 days in which to
cure the circumstances, and (z) if the Company is not successful in curing the
circumstances, the Participant ends his or her employment within 30 days
following the cure period in (y).

Section III: Severance Benefits

 

(a)

Severance Benefits Not Contingent on a Change in Control. If, prior to or more
than twelve (12) months following a Change in Control, the Company terminates
the Participant’s employment without Cause or, if the Participant is the Chief
Executive Officer of the Company, the Participant terminates his or her
employment for Good Reason, and provided the Participant abides by the
conditions set forth in Section IV below, the Participant shall be eligible to
receive the following severance benefits:  

 

(i)

the Company will pay to the Participant as severance pay an aggregate amount
equivalent to (a) in the case of the Chief Executive Officer, twelve months of
his or her then current base salary, (b) in the case of a Senior Executive level
Participant, nine months of his or her then current base salary, (c) in the case
of a Senior Vice President level Participant, six months of his or her then
current base salary, or (d) in the case of a Vice President level Participant,
three months of his or her then current base salary, in each case, less all
applicable taxes and withholdings. The foregoing severance pay will be paid
ratably in installments in accordance with the Company’s normal payroll
practices, but in no event shall payment begin earlier than the eighth day after
the Participant’s execution and timely return of the “Severance Agreement” (as
defined in Section IV below); and

3

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

 

(ii)

should the Participant timely elect and be eligible to continue receiving group
medical coverage pursuant to the “COBRA” law, and so long as the Company can
provide such benefit without violating the nondiscrimination requirements of
applicable law, the Company will (a) in the case of the Chief Executive Officer,
for a period of twelve months following his or her termination, (b) in the case
of a Senior Executive level Participant, for a period of nine months following
his or her termination, (c) in the case of a Senior Vice President level
Participant, for a period of six months following his or her termination, or (d)
in the case of a Vice President level Participant, for a period of three months
following his or her termination continue to pay the share of the premium for
such coverage that is paid by the Company for active and similarly-situated
employees who receive the same type of coverage. The remaining balance of any
premium costs shall timely be paid by the Participant on a monthly basis for as
long as, and to the extent that, such Participant remains eligible for COBRA
continuation.

 

(b)

Severance Benefits Contingent on a Change in Control. If, upon or within twelve
(12) months following a Change in Control, a Participant’s employment is
terminated by the Company without Cause or by the Participant for Good Reason,
and provided the Participant abides by the conditions set forth in Section IV
below, the Participant shall be eligible to receive the following severance
benefits:  

 

(i)

the Company will pay to the Participant as severance pay an aggregate amount
equivalent to (a) in the case of the Chief Executive Officer, eighteen months of
his or her then current base salary, (b) in the case of a Senior Executive level
Participant, twelve months of his or her then current base salary, (c) in the
case of a Senior Vice President level Participant, twelve months of his or her
then current base salary, (d) in the case of a Vice President level Participant,
nine months of his or her then current base salary, (e) in the case of a
Director level Participant, six months of his or her then current base salary,
(f) in the case of a Manager level Participant, four months of his or her then
current base salary, or (g) in the case of a Participant below the Manager
level, three months of his or her then current base salary, in each case, less
all applicable taxes and withholdings. The foregoing severance pay will be paid
ratably in installments in accordance with the Company’s normal payroll
practices, but in no event shall payment begin earlier than the eighth day after
the Participant’s execution and timely return of the Severance Agreement;

 

(ii)

the Company will pay to the Participant as a severance bonus an amount
equivalent to (a) in the case of the Chief Executive Officer, 150% of his or her
target bonus for the year in which his or her employment is terminated, (b) in
the case of a Senior Executive level Participant, 100% of his or her target
bonus for the year in which his or her employment is terminated, (c) in the case
of a Senior Vice President level Participant, 100% of his or her target bonus
for the year in which his or her employment is terminated, (d)

4

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

 

in the case of a Vice President level Participant, 75% of his or her target
bonus for the year in which his or her employment is terminated, (e) in the case
of a Director level Participant, 50% his or her target bonus for the year in
which his or her employment is terminated, (f) in the case of a Manager level
Participant, 33% his or her target bonus for the year in which his or her
employment is terminated, or (g) in the case of a Participant below the Manager
level, 25% of his or her target bonus for the year in which his or her
employment is terminated, in each case, less all applicable taxes and
withholdings. The foregoing severance bonus will be paid in lieu of any other
bonus the Participant may have been eligible to receive with respect to the year
in which his or her termination occurs, and shall be paid in one lump sum at
such time as the first installment of the severance pay is made; provided,
however, that to the extent necessary to comply with Section 409A for a
Participant who had an alternate severance arrangement in place prior to March
22, 2013, the foregoing severance bonus shall be paid to the Participant at such
time as is required by the provisions of Section 409A;

 

(iii)

should the Participant timely elect and be eligible to continue receiving group
medical coverage pursuant to the “COBRA” law, and so long as the Company can
provide such benefit without violating the nondiscrimination requirements of
applicable law, the Company will (a) in the case of the Chief Executive Officer,
for a period of eighteen months following his or her termination, (b) in the
case of a Senior Executive level Participant, for a period of twelve months
following his or her termination, (c) in the case of a Senior Vice President
level Participant, for a period of twelve months following his or her
termination, or (d) in the case of a Vice President level Participant, for a
period of nine months following his or her termination, (e) in the case of a
Director level Participant, for a period of six months following his or her
termination, (f) in the case of a Manager level Participant, for a period of
four months following his or her termination, (g) in the case of a Participant
below the Manager level, for a period of three months following his or her
termination continue to pay the share of the premium for such coverage that is
paid by the Company for active and similarly-situated employees who receive the
same type of coverage. The remaining balance of any premium costs shall timely
be paid by the Participant on a monthly basis for as long as, and to the extent
that, such Participant remains eligible for COBRA continuation; and

 

(iv)

in the case of the Chief Executive Officer, or a Senior Executive level
Participant, or a Senior Vice President level Participant, or a Vice President
level Participant, any unvested stock options or restricted stock unit awards
(or, in the case of restricted stock awards, any such awards that remain subject
to repurchase by the Company) the Participant may have as of his or her
termination date will not terminate upon such termination of employment and
shall immediately vest (or become free from repurchase) and, if applicable,
become exercisable in full upon the effectiveness of the Severance Agreement.

5

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

For purposes of calculating amounts due under this Section III(b), the
Participant's base salary and target bonus will be the higher of (i) the base
salary and target bonus in effect immediately prior to the Change in Control and
(ii) the base salary and target bonus in effect immediately prior to the
Participant’s termination of employment.

Section IV: Severance Agreement and Release

As a condition of the Participant’s receipt of the severance benefits set forth
in Section III, the Participant must timely execute and return to the Company a
severance and release of claims agreement provided by and satisfactory to the
Company (the “Severance Agreement”), and such Severance Agreement must become
binding and enforceable within 60 calendar days after the Participant’s
termination of employment (or such shorter period as the Company may direct).
Severance pay will begin, and any applicable severance bonus will be made, in
the first pay period beginning after the Severance Agreement becomes binding,
provided that if the foregoing 60-day period would end in a calendar year
subsequent to the year in which the Participant’s employment ends, payment will
not begin or be made before the first payroll period of the subsequent year.

Section V: Miscellaneous Provisions

1.

No Employment Rights. Nothing in this Plan shall be construed to provide any
Participant with a guarantee of employment or shall supersede the Company’s
policy of employment at will.  

2.

Governing Law. The Plan and the rights of all persons under the Plan shall be
construed in accordance with and under applicable provisions of ERISA, and the
regulations thereunder, and the laws of the Commonwealth of Massachusetts
(without regard to conflict of laws provisions) to the extent not preempted by
federal law.  

3.

No Limitation upon Rights of Company. The Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications or changes
of its capital or business structure; to merge or consolidate; to dissolve or
liquidate; or to sell or transfer all or any part of its business or assets.  

4.

Indemnification. To the extent permitted by law, the Plan Administrator (as
defined in Appendix A) and all employees, officers, directors, agents and
representatives of the Plan Administrator will be indemnified by the Company and
held harmless against any claims and the expenses of defending against such
claims, resulting from any action or conduct relating to the administration of
the Plan except to the extent that such claims arise from gross negligence,
willful neglect, or willful misconduct.  

5.

Plan Name and Type. The name of the Plan is the Epizyme, Inc. Severance and
Change in Control Plan. The Plan is intended to constitute an “Employee Welfare
Benefits Plan” under Department of Labor Regulation 2510.3-2(b) and other
applicable regulations and statutes. The Plan must be construed and interpreted
in a manner consistent with the foregoing intent.  

6

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

6.

Funding. The Plan is unfunded and all payments under the Plan will be made from
the Company’s general assets.  

7.

Name and Address of Employer. The Plan is sponsored by:  

Epizyme, Inc.

400 Technology Square

4th Floor

Cambridge, MA 02139

8.

Employer and Plan Identification Number. The Internal Revenue Service has
assigned the Company the following employer identification number: 26-1349956.
The ERISA plan number assigned to this program is 502.  

9.

Agent for Service of Legal Process. Legal process with respect to claims under
the Plan may be served on the Plan Administrator.  

10.

ERISA. The provisions set forth in Appendix A are incorporated herein and made a
part of this Plan.  

11.

Fiscal Year of the Plan. The Plan and its records are kept on a calendar-year
basis. The first plan year will be a short plan year beginning on March 22, 2013
and ending on December 31, 2013. Subsequent plan years are the 12-month period
beginning January 1 and ending December 31.  

12.

Entire Agreement. This Plan supersedes any and all severance or equity
acceleration plans, policies, and provisions applying to the Participants,
including, without limitation, any provision in any Participant’s offer letter,
employment agreement, or equity agreement providing the Participant with any
pay, benefits, or equity acceleration following a change in control of the
Company and/or termination of his or her employment for any reason (including
termination due to death or disability). To the extent any such plan, policy, or
provision contradicts the Plan, the terms of the Plan shall govern.  

13.

Successor and Assigns. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the Company’s obligations under the Plan in the same
manner and to the same extent that the Company would be required to perform such
obligations it if no such succession had taken place.  

14.

Severability. In case any one or more of the provisions of this Plan (or part
thereof) shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect the other
provisions hereof, and this Plan shall be construed as if such invalid, illegal
or unenforceable provisions (or part thereof) never had been contained herein.  

7

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

15.

Non-Assignability. No right or interest of any Participant shall be assignable
or transferable in whole or in part either directly or by operation of law or
otherwise, including, but not limited to, execution, levy, garnishment,
attachment, pledge or bankruptcy; provided, however, that this provision shall
not be applicable in the case of the obligations of the Company.  

16.

Duration; Amendment or Termination. The Plan is effective March 22, 2013 and
will continue in force until the Company terminates the Plan. The Company
reserves the right to modify, amend or terminate the Plan in whole or in part at
any time.  Such amendment, modification or termination shall be effected by a
written instrument executed by an authorized officer of the Company. However, in
no event shall such modification, amendment or termination reduce or diminish
any equity acceleration or severance benefits owing or other rights under the
Plan prior to the date of such modification, amendment or termination without
the consent of the Participant to whom the benefits are owed. Notwithstanding
the foregoing or anything to the contrary in the Plan, no amendment to the Plan
following a Change in Control shall be effective until the date that is twelve
(12) months following the Change in Control.

17.

Integration with Other Pay or Benefits Requirements. The severance benefits
provided for in the Plan are the maximum benefits that the Company will pay to
covered Participants. To the extent that the Company owes any amounts in the
nature of severance benefits under any other program, policy, or plan of the
Company, or to the extent that any federal, state, or local law, including so
called “plant closing” laws, requires the Company to give advance notice or make
a payment of any kind to an employee because of that employee’s involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, or similar event, the benefits provided under this Plan or the
other arrangement will either be reduced or eliminated to avoid any duplication
of payment. The Company intends for the benefits provided under this Plan to
partially or fully satisfy any and all statutory obligations that may arise out
of an employee’s involuntary termination for the foregoing reasons and the Plan
Administrator must so construe and implement the terms of the Plan.  

Section VI: Section 409A

It is expected that payments under this Plan will be exempt from the application
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”) either because of the application of
the short-term deferral rule or because of the Two Times Exception (as described
below). The following rules shall apply with respect to distribution of the
payments to be provided under this Plan to Participants. Each installment of the
payments provided under this policy will be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor any Participant will have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

8

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

If, as of the date of the “separation from service” of the Participant from the
Company, the Participant is not a “specified employee” (each within the meaning
of Section 409A), then each installment of the payments and benefits will be
made on the dates and terms set forth in this Plan. If, as of the date of the
separation from service of the Participant from the Company, the Participant is
a specified employee, then:

(A) Each installment of the payments and benefits due under this Plan that will
be paid within the Short-Term Deferral Period (as hereinafter defined) will be
treated as a short-term deferral within the meaning of Section 409A to the
maximum extent permissible under Section 409A. For purposes of this Plan, the
“Short-Term Deferral Period” means the period ending on the later of the 15th
day of the third month following the end of the Participant’s tax year in which
the Participant’s separation from service occurs and the 15th day of the third
month following the end of the Company’s tax year in which the Participant’s
separation from service occurs; and

(B) Each installment of the payments and benefits due under this Plan that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the separation from
service of the Participant will not be paid until the date that is six months
and one day after such separation from service (or, if earlier, the death of the
Participant) (as applicable, the “New Payment Date”), with any such installments
that are required to be delayed being accumulated during the six-month period
and paid in a lump sum in the payroll period next following the New Payment Date
and any subsequent installments, if any, being paid in accordance with the dates
and terms set forth herein; provided, however, that the preceding provisions of
this sentence shall not apply to any installment of payments and benefits if and
to the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service, the “Two Times
Exception”), including the dollar limit in the Two Times Exception. Any
installments that qualify for the Two Times Exception must be paid no later than
the last day of the second taxable year of the Participant following the taxable
year of the Participant in which the separation from service occurs.

In any event, the Company makes no representations or warranty and will have no
liability to any Participant or any other person if any provisions of or
payments under this Plan are determined to constitute deferred compensation
subject to Section 409A of the Code but not to satisfy the conditions of that
section.

9

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

Section VII: Section 280G/4099

 

(a)

Anything in this document to the contrary notwithstanding, if it is determined
that any payment by the Company to a Participant or for his or her benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Plan or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 (or any successor provisions) of the Code, or any
interest or penalty would be incurred by the Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties, is
hereinafter collectively referred to as the “Excise Tax”), then the Payments
shall be reduced (but not below zero) if and to the extent that such reduction
would result in the Participant’s retaining a larger amount, on an after-tax
basis (taking into account federal, state and local income taxes and the
imposition of the Excise Tax), than if he or she received all of the Payments.
To that end, the Payments will be reduced or eliminated as follows, as
determined by mutual agreement of the Participant and the Company.  

 

(b)

All determinations required to be made under this Section, including whether and
when an adjustment to any Payment is required and, if applicable, which Payments
are to be so adjusted, shall be made by an independent accounting firm or any
nationally recognized financial planning and benefits consulting company (the
“Accounting Firm”) selected by the Company, which shall provide detailed
supporting calculations both to the Company and to the Participant within
fifteen (15) business days of the receipt of notice by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Participant.  

Adopted by Epizyme, Inc. on March 22, 2013

 

Amended by Epizyme, Inc. on February 25, 2016

 

Amended by Epizyme, Inc. on January 24, 2019

 

By:

 

/s/ Robert B. Bazemore

Name:

 

Robert B. Bazemore

Title:

 

President and Chief Executive Officer

 

 

 

10

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

Plan Administration

The Company’s Head of Human Resources is the Plan Administrator. The general
administration of the Plan and the responsibility for carrying out its
provisions are vested in the Plan Administrator. The Plan Administrator will be
the “administrator” within the meaning of Section 3(16) of ERISA and will have
all the responsibilities and duties contained therein.

The Plan Administrator can be contacted at the following address: Epizyme, Inc.,
400 Technology Square, 4th Floor, Cambridge, MA 02139; or through the Human
Resources Department at 617-500-0721. The Plan Administrator will operate,
interpret and implement the Plan. The Plan Administrator’s decisions and
determinations (including determinations of the meaning and reference of terms
used in the Plan) will be conclusive upon all persons. The Plan Administrator
will be the Named Fiduciary for purposes of ERISA.

The Plan Administrator will have the full power and discretionary authority to
administer the Plan in all its details and such powers and discretion as are
necessary to discharge its duties, including interpretation and construction of
the Plan, the determination of all questions of eligibility, participation and
benefits and all other related or incidental matters, and such duties and powers
of plan administration that are not assumed from time to time by any other
appropriate entity, individual, or institution. The Plan Administrator will
decide all such questions in accordance with the terms of the controlling legal
documents and applicable law, and its good faith decision will be binding on the
Participant, the Participant’s spouse or other dependent or beneficiary and all
other interested parties.

The Plan Administrator may adopt rules and regulations of uniform applicability
in its interpretation and implementation of the Plan.

The Plan Administrator may require each Participant to submit, in such form as
it considers reasonable and acceptable, proof of any information that the Plan
Administrator finds necessary or desirable for the proper administration of the
Plan.

The Plan Administrator must maintain such records as are necessary to carry out
the provisions of the Plan. The Plan Administrator must also make all
disclosures that are required by ERISA.

If there has been a mistake in the amount of a Participant’s benefits paid under
the Plan, the Plan Administrator may correct the mistake when the mistake is
discovered. The mistake may be corrected in any reasonable manner authorized by
the Plan Administrator (e.g., by offset against payments remaining to be paid or
by payments between the Participant and the Company). In appropriate
circumstances (e.g., where a mistake is not timely discovered), the Plan
Administrator may waive the making of any correction.

The Company will pay all costs and expenses incurred in administering this Plan,
including expenses of the Plan Administrator and its designee(s).

 

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

 

Statement of ERISA Rights

The following statement is required by federal law and regulations. ERISA
provides that all Plan Participants are entitled to:

 

•

Examine, without charge at the Plan Administrator’s office and at other
specified locations, such as work sites, all Plan documents, and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports and Plan descriptions.

 

•

Obtain copies of all Plan documents and the Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for copies.  

 

•

Receive a copy of a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
Summary Annual Report.  

 

•

Obtain a statement advising the Participant whether he or she has a right to
receive benefits under the Plan and what benefits he or she may receive. This
statement must be requested in writing and is not required to be given more than
once a year. The Plan Administrator must provide the statement free of charge.  

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of Plan Participants and beneficiaries. Neither
employers nor any other person may fire an employee or otherwise discriminate
against an employee in any way to prevent an employee from obtaining a benefit
under the Plan or exercising the employee’s rights under ERISA.

If an employee’s claim for a benefit is denied in whole or in part, the employee
must receive a written explanation of the reason for the denial. The employee
has the right to have the Plan Administrator review and reconsider the
employee’s claim. Under ERISA, there are steps an employee can take to enforce
the above rights. For instance, if the employee requests materials from the Plan
Administrator and does not receive them within 30 days, the employee may file
suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay the employee up to $110 per day
until the employee receives the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator.

If an employee’s claim for benefits is denied or ignored, in whole or in part,
the employee may file suit in a state or federal court. If the Plan fiduciaries
misuse the Plan’s funds, or if an employee is discriminated against for
asserting his or her rights, the employee may seek assistance from the U.S.
Department of Labor or may file suit in a federal court. The court will decide
who should pay court costs and legal fees.

 

ActiveUS 171331276v.5

--------------------------------------------------------------------------------

 

 

If an employee is successful, the court may order the person sued to pay costs
and fees. If the employee loses, the court may order the employee to pay these
fees (for example, if the claim is frivolous). Employees should contact the Plan
Administrator concerning questions about the Plan. Employees who have any
questions about this statement or rights under ERISA should contact the nearest
area office of the Employee Benefits Security Administration, U.S. Department of
Labor listed in the telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue, N.W., Washington, DC 20210.

Claims Procedure

Ordinarily, benefits will be provided to eligible employees without their having
to file a claim or take any action other than signing a Severance Agreement and,
where applicable, not revoking such agreement during the applicable revocation
period. Any Participant who believes he or she is entitled to benefits under the
Plan that are not being provided may submit a written claim to the Plan
Administrator. Any claim for benefits shall be in writing, addressed to the Plan
Administrator and must be sufficient to notify the Plan Administrator of the
benefit claimed. If the claim of a Participant is denied, the Plan Administrator
shall, within a reasonable period of time, provide a written notice of denial to
the Participant. The notice will include the specific reasons for denial, the
provisions of the Plan on which the denial is based, and the procedure for a
review of the denied claim. Where appropriate, it will also include a
description of any additional material or information necessary to complete or
perfect the claim and an explanation of why that material or information is
necessary. The Participant may request in writing a review of a claim denied by
the Plan Administrator and may review pertinent documents and submit issues and
comments in writing to the Plan Administrator. The Plan Administrator shall
provide to the Participant a written decision upon such request for review of a
denied claim. The decision of the Plan Administrator upon such review shall be
final.

 

ActiveUS 171331276v.5